The notice of motion does not comply with the rule by specifying the grounds upon which a reargument is asked. But passing that, no good reason is shown in the printed brief submitted for granting the application. The main point decided by this court in affirming the order appealed from was that the merits of the order, for disobedience to which the proceedings were had, were not reviewable upon an application to punish the disobedience. It is possible that injustice may have been done to the appellant. If this be so, it is in part, if not wholly, because the facts now claimed to be material have not been brought to the attention of the court in a way and at a time to make them available in defence of the various applications that have been made and which have culminated in these proceedings against the *Page 412 
very respectable and intelligent referee, who is in a situation in which he may suffer loss. For instance, the very important fact now alleged, that the referee has paid the amount due the plaintiff upon the mortgage foreclosed in the action in the presence of Day, the purchaser, and with his knowledge and express consent, was not alleged by affidavit or made known to the court prior to the order of the 20th of December, 1872, the order upon the merits, which is the subject of the principal appeal and the foundation of all subsequent proceedings now under review, but was stated in an affidavit in defence of the motion to punish for disobedience of that order, and verified on the 4th of January, 1873. The affidavit does not state when that payment was made; but, waiving all criticism, the fact stated, that the payment was with the consent of Day, if it occurred before the order of December, should have been used as an answer pro tanto
to the application then made, and could not avail as an excuse for not obeying the order, and in answer to the proceedings for contempt. If it occurred after the order of December, the fact would have authorized a modification of that order on an application for that purpose. The order could not be nullified or modified by indirection, and informally, upon the allegation of the payment, in answer to the alleged contempt. So the affidavit of 25th of January, 1873, alleged to have been before the General Term on the hearing of this appeal, was not a part of the papers upon which the appeal was heard and decided. The facts stated could only avail upon an application to the favor of the court for relief, and if the appellant was misled by the order of the fourth of January, or did substantially and in good faith comply with it as soon as he could do so, although somewhat out of time, he could have made a meritorious case for relief.
The remedy of the appellant, if any he has, is not by a reargument of the appeal in this court, but upon affidavits stating clearly and with precision the history of the proceedings, and upon an application to the Supreme Court, to which all persons in interest, including the plaintiff, who, it *Page 413 
is claimed, has been paid his mortgage debt prematurely, shall be made parties, and have a hearing for such relief and such order and direction in the premises as shall be just. It is not intended to intimate that any other or different orders should be made than have been made, but merely to say that the whole subject is within the control and subject to the direction of the Supreme Court.
A motion for reargument is denied.
All concur.
Motion denied.